United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1756
                                   ___________

German Perez-Ramirez,               *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Dave Lindemann, Special Agent;      *
Immigration and Naturalization      *          [UNPUBLISHED]
Service,                            *
                                    *
            Appellees.              *
                               ___________

                          Submitted: September 7, 2001

                               Filed: September 12, 2001
                                    ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

       German Perez-Ramirez, a federal inmate, appeals the district court’s1 dismissal
of his 28 U.S.C. § 2241 petition for a writ of habeas corpus. We conclude that the


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Susan Richard
Nelson, United States Magistrate Judge for the District of Minnesota.
filing of an Immigration and Naturalization Service (INS) detainer with federal prison
officials, merely notifying them that the INS will in the future make a decision
regarding Mr. Perez-Ramirez’s deportation, does not create custody supporting habeas
corpus jurisdiction; and, without deciding whether the INS detainer adversely affected
Mr. Perez-Ramirez’s custody and security classifications, we note that prison officials
may consider an INS detainer in assessing such classifications. See Mohammed v.
Sullivan, 866 F.2d 258, 260 (8th Cir. 1989) (filing INS detainer with prison officials
does not constitute technical custody for purpose of habeas jurisdiction; prison officials
may consider INS detainer in assessing prisoner’s classifications); Campillo v. Sullivan,
853 F.2d 593, 595 (8th Cir. 1988) (prisoner may not challenge detainer via habeas
corpus until he is placed in INS custody, which will not occur until prisoner is released
from present term of confinement), cert. denied, 490 U.S. 1082 (1989); see also Moody
v. Daggett, 429 U.S. 78, 88 n.9 (1976) (Congress has given federal prison officials full
discretion to control prison classification and qualification for institutional programs).
Mr. Perez-Ramirez has alluded to additional arguments; they lack merit, however.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-